IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,556; AP-75,557; AP-75,558; AP75,559; AP-75,560


EX PARTE JAMES LEE HEADRICK, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W00-21098-I(A), W00-21088-I(A),W01-40537-I(A), 
W00-21056-I(A) & W01-40536-I(A) IN CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two counts
of possession of a firearm by a felon, two counts of possession with intent to deliver
methamphetamine, and one count of possession of anhydrous ammonia. He was sentenced to
imprisonment for five concurrent terms of fifteen years. He did not appeal his convictions. 
	Applicant contends that his pleas were involuntary because the plea agreements cannot be
followed. The trial court determined that Applicant pleaded guilty pursuant to agreements that his
sentences would run concurrently with a federal sentence. The federal judgment requires the federal
sentence to begin when Applicant's state sentences expire. Applicant is entitled to relief. Ex parte
Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Accordingly, relief is granted. The judgments in cause numbers F-0021098-SI,
F-0021088-NI, F-0140537-HI, F-0021056-LI, and F-0140536-HI in Criminal District Court No. 2
of Dallas County are set aside, and Applicant is remanded to the custody of the Sheriff of Dallas
County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: November 22, 2006
Do Not Publish